Citation Nr: 0712604	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left palm 
laceration, currently rated as noncompensable.

2.  Entitlement to an increased rating for fractures, 4th and 
5th metatarsal heads, left foot, currently rated as 
noncompensable.

3.  Entitlement to service connection for right hip and thigh 
disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right elbow disability.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1974 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for a right 
hip and thigh disability and entitlement to service 
connection for a back disability on the merits are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Board notes that if entitlement to 
service connection for a right hip and thigh disability or 
back disability is established on remand, this would impact 
the veteran's eligibility for his claim of entitlement to a 
10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities.  As such, the Board finds 
that these issues are inextricably intertwined and will defer 
action on the issue of entitlement to a 10 percent evaluation 
based on multiple noncompensable, service-connected 
disabilities until after the RO has adjudicated the issues of 
entitlement to service connection for a right hip and thigh 
disability and entitlement to service connection for a back 
disability.




FINDINGS OF FACT

1.  The veteran's service-connected left palm laceration is 
manifested by a stable, non-tender, 5.0 cm scar which results 
in no limitation of motion.  

2.  The veteran's service-connected fractures, 4th and 5th 
metatarsal heads, left foot, are manifested by no arthritis, 
no painful motion, no weakness, and no other deformity.  

3.  In March 1992, the RO denied the veteran's claims of 
entitlement to service connection for a right elbow 
disability and a back disability.

4.  In a June 2003 communication, the veteran requested that 
his right elbow and back disability claims be reopened. 

5.  Evidence received since the March 1992 RO decision does 
not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for a right elbow 
disability.

6.  Evidence received since the March 1992 RO decision raises 
a reasonable possibility of substantiating the claim for 
entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for left palm laceration have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71(a), 
4.118, Diagnostic Codes 5227, 5230, 7801- 7805 (2006).

2.  The criteria for entitlement to a compensable disability 
rating for fractures, 4th and 5th metatarsal heads, left foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Code 5284 (2006).

3.  The March 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a right elbow disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

5.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121.

In this case, in June 2003 and April 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate new and material evidence 
and increased ratings claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish earlier 
effective dates.  As such, the VCAA notice was deficient as 
to content.  Nevertheless, the Board notes that in light of 
the denial of entitlement to a higher rating for all of the 
increased ratings claims on appeal, any question as to the 
appropriate effective date to be assigned is rendered moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records and VA treatment records.  The Board 
notes that the veteran has been afforded a VA examination in 
relation to his claims.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims.  See 38 C.F.R. § 3.159(c)(4).  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Left Palm Laceration

2003 VA treatment notes show some complaints of left hand 
numbness and 2004 VA treatment records show isolated 
complaints of left hand pain.  The August 2003 VA fee-basis 
examination report shows that the veteran reported a loss of 
feeling in the left hand and a limited ability to drive a 
truck.  In response to a question regarding how much time the 
veteran had lost from work as a result of his disabilities, 
the veteran stated that he had lost several jobs because of 
the condition, but he also alleged that he had arthritis of 
the neck, hands, shoulders, back and feet and that he had 
pain from all of these disabilities which limited his ability 
to work.  He stated that he was currently working as a part-
time truck driver.  He stated that he was right-hand 
dominant.

On physical examination, the veteran had a well-healed scar 
in the palm of the left hand that was 5.0 cm in length.  It 
was level with the surrounding tissue and it was non-tender.  
There was no disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypo or hyper 
pigmentation, no abnormal texture and no limitation of motion 
related to the scar.  He could tie his shoes, fasten buttons, 
pick up paper and tear it without difficulty.  His hand 
strength was normal bilaterally.  The range of motion of the 
fingers of the left hand was normal, with the exception of 
the fifth finger which had a restricted ability to extend.  
August 2003 x-ray images of left hand were within normal 
limits and showed no signs of degenerative arthritis.  In his 
summary, the examiner noted that although the veteran 
complained of pain in his left hand, there was no evidence of 
arthritis on x-ray.  The examiner also noted that in spite of 
the veteran's subjective complaints of loss of grip strength, 
the veteran had normal grip strength on examination and 
normal use of his left hand overall.

The veteran's left palm scar is currently rated under the 
provisions of Diagnostic Code 7800, which applies to 
disfigurement of the head, face, or neck.  Because the 
veteran's scar is on his left hand, the Board finds that this 
is not an appropriate Diagnostic Code to use to rate the 
veteran's disability.  Turning to other potentially 
applicable Diagnostic Codes, the Board notes that  Diagnostic 
Code 7801 pertains to all scars (other than on the head, 
face, or neck) which are deep or cause limited motion.  
Pursuant to Diagnostic Code 7801, such a scar warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters).  
Diagnostic code 7802 dictates that a scar (not on the head, 
face, or neck) that is superficial and does not cause 
limitation of motion will warrant a 10 percent disability 
evaluation if the scar covers an area exceeding 144 square 
inches (929 sq. cm).  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802.  Under Diagnostic Code 7803, the existence 
of a superficial, unstable scar (one where there is frequent 
loss of covering of skin over the scar) warrants a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  The Board 
notes that the existence of a superficial scar (not 
associated with underlying soft tissue damage) that is 
painful on examination warrants a 10 percent rating under 
Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Finally, the Board notes that scars that limit range 
of motion can be rated under the appropriate Diagnostic Code 
for rating limitation of motion of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

The Board notes that the relevant medical evidence of record 
shows the veteran's scar is stable, not tender, 5.0 cm in 
length, and results in no limitation of motion.  Thus, 
because the veteran's scar is not deep, does not cause 
limitation of motion, does not cover an area exceeding 144 
square inches (929 sq. cm), and is not unstable, a 
compensable rating is not warranted under any applicable 
Diagnostic Code.

Although it is not entirely clear from the record whether or 
not the veteran's limitation of motion of the fifth (little) 
finger of the left hand is etiologically related to his 
service-connected laceration of the left palm, the Board 
notes that even assuming for the sake of argument only that 
it is related to the service-connected disability, a 
compensable disability would still not be warranted.  
Limitation to range of motion of the ring or little finger is 
rated under Diagnostic Code 5230 which states that any 
limitation of motion of the little finger, whether on the 
dominant or non-dominant hand, results in no more than a 
noncompensable disability rating.  Even if the Board 
considers the veteran's limitation of motion of the fifth 
finger to be ankylosis of the joint, a compensable disability 
rating would still not be warranted as Diagnostic Code 5227 
dictates that ankylosis of the ring finger, whether on the 
dominant or non-dominant hand, warrants a noncompensable 
disability rating only.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5227, 5230.



Left Foot Fractures

The relevant medical evidence of record includes an August 
2003 VA fee-basis examination report which shows that on 
examination, the veteran had symmetrical leg length and there 
was no sign of abnormal weight bearing on his feet or shoes.  
On examination of the left foot, there was no painful motion, 
edema, disturbed circulation, weakness, atrophy of 
musculature, or tenderness.  There was also no sign of 
flatfeet, clawfoot, or any other deformity of the foot.  The 
examiner stated that he could detect no limitation of 
standing or walking.  He noted that the veteran used no 
assistive device for ambulation or corrective shoes.  X-ray 
images of the left foot revealed no evidence of fracture, 
dislocation, soft tissue abnormality or changes suggesting 
erosive or degenerative arthritis.  VA treatment records from 
2003 and 2004 contain no significant evidence of complaints 
of left foot problems.  

The veteran's left foot disability is currently rated as 
noncompensable under Diagnostic Code 5284.  The provisions of 
Diagnostic Code 5284 state that moderate foot injuries 
warrant a 10 percent disability rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5284.  

The Board notes that the overall disability level presented 
by the medical evidence of record does not rise to the level 
of a moderate disability.  The veteran's VA treatment records 
contain no evidence of any consistent treatment for a left 
foot condition, the August 2003 x-rays show that there are no 
abnormalities of the left foot, and specifically no arthritis 
of the left foot, and the August 2003 VA fee-basis 
examination report shows no evidence of painful motion, 
weakness, or other deformity.  As such, the Board finds that 
the veteran's disability does not rise to the level of a 
moderate foot disability.  Therefore, a compensable 
disability rating for the veteran's left foot disability is 
not warranted.  

New and Material Evidence Claims

In a March 1992 rating decision, the veteran's claims of 
entitlement to service connection for a right elbow 
disability and a back disability were denied.  The veteran 
was notified of the March 1992 denial, and he did not file a 
notice of disagreement to initiate an appeal.  Under the 
circumstances, the Board finds that the March 1992 rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, when 
a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  As noted above, 
the June 2003 written communication from the veteran was 
interpreted by the RO as a claim to reopen.  When a claim to 
reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the March 1992 rating 
decision included service medical records, and post-service 
VA medical treatment records up to 1992.  The service medical 
records showed one instance of a right elbow injury.  
However, the veteran's remaining service medical records and 
his post-service medical records failed to show any 
continuity of symptomatology of a right elbow disability.  As 
such, the RO essentially determined that although there was 
evidence of an acute right elbow disability during active 
duty service, there was no evidence of any continuity of 
symptomatology after the injury to demonstrate any residual 
chronic disability and the RO denied the veteran's claim on 
this basis. 

Evidence received since the March 1992 rating decision 
includes VA treatment records, VA fee-basis examination 
reports, and private medical records.  All of these records 
are new in that they were not of record at the time of the 
March 1992 rating decision; however, none of these medical 
records show any instances of treatment or diagnosis of right 
elbow disability, must less any evidence of continuity of 
symptomatology of a right elbow disability from the veteran's 
discharge from active duty service in 1976 to present.  As 
such, these new records do not raise a reasonable possibility 
of substantiating the veteran's claim.  

For the reasons discussed above, the Board is unable to find 
any new evidence that raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a right elbow disability.  As such, the 
evidence received since the March 1992 rating decision is not 
new and material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim.

As to the veteran's claim to reopen his claim of entitlement 
to service connection for a back disability, the Board notes 
that in March 1992, the RO considered the veteran's service 
medical records and post-service treatment records and denied 
the veteran's claim of entitlement to service connection for 
a back disability on the basis that the evidence showed that 
the veteran had an acute injury to his back during active 
duty service (evidenced by only one complaint of back pain in 
1975) with no subsequent complaints related to his back 
either during the remainder of his time in active duty 
service or since discharge from active duty service in order 
to show continuity of symptomatology during the almost 17 
year period between his 1975 injury and the 1992 rating 
decision.  

Pertinent evidence received after the March 1992 rating 
decision shows evidence of current complaints and diagnoses 
related to a back disability.  This evidence is new as it was 
not of record at the time of the March 1992 rating decision 
and, after resolving the benefit of the doubt in favor of the 
veteran, the Board finds that it is material as it raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a back disability 
because it shows evidence of a current back disability, which 
was lacking at the time of the March 1992 rating decision.  
Therefore, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for a back disability.  For the reasons 
explained below, the issue of entitlement to service 
connection for a back disability on the merits is remanded.


ORDER

Entitlement to a compensable disability rating for left palm 
laceration is denied.

Entitlement to a compensable disability rating for fractures, 
4th and 5th metatarsal heads, left foot, is denied.  

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right elbow 
disability.  To this extent, the appeal is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  To this extent, the appeal is granted.


REMAND

Section 5103A(a)(1) of title 38 of the U.S. Code provides 
that the Secretary "shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim."  That duty includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C. § 5103A(d)(1); see McLendon v. Nicholson, 
20 Vet.App. 79 (2006).  In the case at hand, there are 
several notations regarding right hip/thigh/leg pain in the 
veteran's service medical records.  Current VA treatment 
records show repeated complaints of hip pain.  Additionally, 
the Board notes that the veteran's service medical records 
reflect a complaint of back pain and that current medical 
evidence shows complaints of back pain.  In light of these 
in-service and current complaints, the Board finds that VA 
examinations are necessary to determine if the veteran has a 
current right hip/leg/thigh and/or back disability and, if 
so, if any disability found on examination is etiologically 
related to the complaints noted during active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination, with 
particular attention paid to the in-
service complaints related to the 
veteran's right hip/thigh/leg/groin area 
and back.  After examining the veteran 
and conducting all necessary tests and 
studies, the examiner should diagnose all 
current right hip/thigh/leg and back 
disabilities.  For each disability found 
on examination, the examiner should opine 
as to whether it is as likely as not (a 
degree of probability of 50 percent or 
higher) that any current disability found 
on examination is etiologically related 
to the veteran's active duty service, 
including the in-service complaints 
related to the right hip/thigh/leg/groin 
area and back.  A detailed rationale 
should be provided for all opinions 
expressed.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, he or she should so 
state.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the September 
2004 statement of the case and 
readjudicate the claims of service 
connection and the claim for a 10 percent 
rating based on multiple noncompensable 
service-connected disabilities.  If any 
benefits sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


